Exhibit 10.16

 

LEASE

 

BETWEEN

 

THE IRVINE COMPANY LLC

 

AND

 

TIGERLOGIC CORPORATION

 

--------------------------------------------------------------------------------


 

LEASE

(Short Form)

 

THIS LEASE is made as of January 23, 2014, by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company, hereafter called “Landlord,” and
TIGERLOGIC CORPORATION, a Delaware corporation, hereafter called “Tenant.”

 

ARTICLE 1.  BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.

Tenant’s Trade Name:

N/A

 

 

 

2.

Premises:

Suite No. 190 (The Premises are more particularly described in Section 2.1)

 

 

 

 

Address of Building:

2855 Michelle Drive, Irvine, CA 92606

 

 

 

 

Project Description:

Jamboree Business Center (as shown on Exhibit Y to this Lease)

 

 

 

3.

Use of Premises: General office

 

 

4.

Estimated Commencement Date: 11 weeks from and after the date of this Lease

 

 

5.

Lease Term: 60 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.

 

 

6.

Basic Rent:

 

Months of Term
or Period

 

Monthly Rate Per Rentable
Square Foot

 

Monthly Basic Rent (rounded
to the nearest dollar)

 

1 to 12

 

$

1.46

 

$

7,053.00

 

13 to 24

 

$

1.53

 

$

7,391.00

 

25 to 36

 

$

1.59

 

$

7,681.00

 

37 to 48

 

$

1.67

 

$

8,068.00

 

49 to 60

 

$

1.74

 

$

8,406.00

 

 

7.

Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

 

 

8.

Floor Area of Premises: approximately 4,831 rentable square feet (Landlord and
Tenant stipulate and agree that the Floor Area of Premises is correct).

 

 

 

Floor Area of Building: approximately 77,625 rentable square feet (which
Landlord represents was determined using the same method of calculation used to
measure the Floor Area of the Premises).

 

 

9.

Security Deposit: $9,247.00

 

 

10.

Broker(s): Irvine Realty Company (“Landlord’s Broker”) and Travers Realty
Corporation (“Tenant’s Broker”)

 

 

11.

Parking: 17 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.

 

1

--------------------------------------------------------------------------------


 

12.

Address for Payments and Notices:

 

 

 

 

 

LANDLORD

TENANT

 

 

 

 

Payment Address:

 

THE IRVINE COMPANY LLC

Department #9893

Los Angeles, CA 90084-9893

 

Notice Address:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Property Operations

Irvine Office Properties

 

with a copy of notices to:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Vice President Operations

Irvine Office Properties, Technology Portfolio

 

 

TIGERLOGIC CORPORATION

2855 Michelle Drive, Suite 190

Irvine, CA 92606

Attn: Thomas Lim

 

Prior to the Commencement Date, all notices to Tenant shall be sent to the
following address:

 

TIGERLOGIC CORPORATION

153 Castro Street, Third Floor

Mountain View, CA 94941

Attn: Thomas Lim

 

 

LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):

 

Exhibit A                                                            
Description of Premises

Exhibit B                                                             Operating
Expenses

Exhibit C                                                             Utilities
and Services

Exhibit D                                                             Tenant’s
Insurance

Exhibit E                                                              Rules and
Regulations

Exhibit F                                                               Parking

Exhibit G                                                             Additional
Provisions

Exhibit H                                                            Hazardous
Materials Disclosure Statement

Exhibit X                                                             Work
Letter

Exhibit Y                                                             Project
Description

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2.  PREMISES

 

2.1.  LEASED PREMISES.  Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”).  The Premises are located in the building identified in
Item 2 of the Basic Lease Provisions (the “Building”), which is a portion of the
project described in Item 2 (the “Project”).

 

2.2.  ACCEPTANCE OF PREMISES.  Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in Section 2 of Exhibit G attached
to this Lease.  Tenant acknowledges that the flooring materials which may be
installed within portions of the Premises located on the ground floor of the
Building may be limited by the moisture content of the Building slab and
underlying soils.  The taking of possession or use of the Premises by Tenant for
any purpose other than construction or the installation of telephones, internet
connection, furniture, equipment and computers shall conclusively establish that
the Premises and the Building were in satisfactory condition and in conformity
with the provisions of this Lease in all respects, except for those matters
which Tenant shall have brought to Landlord’s attention on a written punch list
and subject to Landlord’s warranty of the Tenant Improvement Work as referenced
in the Work Letter attached as Exhibit X (the “Work Letter”).  The punch list
shall be limited to any items required to be accomplished by Landlord under the
Work Letter, and shall be delivered to Landlord within 30 days after the
Commencement Date (as defined herein).  Nothing contained in this Section 2.2
shall affect the commencement of the Term or the obligation of Tenant to pay
rent.  Landlord shall diligently complete all punch list items of which it is
notified as provided above.

 

ARTICLE 3.  TERM

 

3.1.  GENERAL.  The Term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions.  The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are “ready for occupancy” (as
hereinafter defined) and possession thereof is delivered to Tenant, but not
sooner than April 1, 2014, or (b) the date Tenant commences its normal business
activities within the Premises.  Promptly following request by Landlord, the
parties shall memorialize on a form provided by Landlord (the “Commencement
Memorandum”) the actual Commencement Date and the expiration date (“Expiration
Date”) of this Lease; should Tenant fail to execute and return the Commencement
Memorandum to Landlord within 5 business days (or provide specific written
objections thereto within that period), then Landlord’s determination of the
Commencement and Expiration Dates as set forth in the Commencement Memorandum
shall be conclusive.  The Premises shall be deemed “ready for occupancy” if and
when Landlord, to the extent applicable, (i) has substantially completed all the
work required to be completed by Landlord pursuant to the Work Letter but for
minor punch list matters that do not materially impair Tenant’s use of the
Premises, and has obtained the requisite governmental approvals for Tenant’s
occupancy in connection with such work, and (ii) has provided reasonable access
to the Premises for Tenant so that the Premises may be used without unreasonable
interference.

 

3.2.  DELAY IN POSSESSION.  If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date set forth in Item 4 of the Basic Lease Provisions, this Lease
shall not be void or voidable nor shall Landlord be liable to Tenant for any
resulting loss or damage.  However, Tenant shall not be liable for any rent
until the Commencement Date occurs as provided in Section 3.1 above, except that
if Landlord’s failure to substantially complete all work required of Landlord
pursuant to Section 3.1(i) above is attributable to any Tenant Delay as
described in the Work Letter), then the Premises shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s), but not sooner than April 1, 2014.

 

Notwithstanding anything to the contrary contained in this Section 3.2, if for
any reason other than “Tenant Delays” (as defined in the Work Letter attached
hereto), or other matters beyond Landlord’s reasonable control, the actual
Commencement Date has not occurred by the date that is 90 days following the
Estimated Commencement Date (the “Outside Date”), then Tenant may, by written
notice to Landlord given at any time thereafter but prior to the actual
occurrence of the Commencement Date, elect to terminate this Lease; provided,
however, that if the Commencement Date occurs within 10 business days after
delivery to Landlord of Tenant’s termination notice, this Lease shall continue
in full force and effect.  If the Commencement Date has not occurred within 10
business days after the date of delivery of Tenant’s termination notice, then
this Lease shall terminate as of the 10th business day after delivery of the
termination notice, and Landlord shall promptly return to Tenant any prepaid
rent and/or Security Deposit delivered to Landlord.  Notwithstanding the
foregoing, if at any time during the construction period, Landlord reasonably
believes that the Commencement Date will not occur on or before the Outside
Date, Landlord shall have the right to notify Tenant in writing of such fact and
of a new Outside Date on or before which the Commencement Date will occur (the
“New Outside Date”), and Tenant must elect within 10 days of delivery of such
notice to either terminate this Lease or waive its right to terminate this Lease
(provided the Commencement Date does occur on or prior to the New Outside Date
established by Landlord in such notice to Tenant).  Tenant’s failure to elect to
terminate this Lease within such 10 day period shall be deemed Tenant’s waiver
of its right to terminate this Lease as provided in this paragraph as to the
original Outside Date, but not as to the New Outside Date established by said
notice.

 

ARTICLE 4.  RENT AND OPERATING EXPENSES

 

4.1.  BASIC RENT.  From and after the Commencement Date, Tenant shall pay to
Landlord without abatement, deduction or offset (except as otherwise
specifically set forth in this Lease) a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”).  If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date.  The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month.  No demand, notice or invoice shall be required.

 

3

--------------------------------------------------------------------------------


 

4.2.  OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.

 

4.3.  SECURITY DEPOSIT.  Concurrently with Tenant’s delivery of this Lease,
Tenant shall deposit with Landlord the sum, if any, stated in Item 9 of the
Basic Lease Provisions (the “Security Deposit”), to be held by Landlord as
security for the full and faithful performance of Tenant’s obligations under
this Lease, to pay any rental sums, including without limitation such additional
rent as may be owing under any provision hereof, and to maintain the Premises as
required by this Lease.  Upon any breach of the foregoing obligations by Tenant,
which breach continues beyond any applicable cure or grace period Landlord may
apply all or part of the Security Deposit as full or partial compensation to
remedy such breach.  If any portion of the Security Deposit is so applied,
Tenant shall within 5 business days after written demand by Landlord deposit
cash with Landlord in an amount sufficient to restore the Security Deposit to
its original amount.  Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on the Security Deposit.  In no event may Tenant utilize all or any
portion of the Security Deposit as a payment toward any rental sum due under
this Lease.  Any unapplied balance of the Security Deposit shall be returned to
Tenant or, at Landlord’s option, to the last assignee of Tenant’s interest in
this Lease within 30 days following the termination of this Lease and Tenant’s
vacation of the Premises.  Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code, or any similar or successor laws now or hereafter
in effect.

 

ARTICLE 5.  USES

 

5.1.  USE.  Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever.  Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
interfere with the rights or quiet enjoyment of other occupants of the Building
or the Project, or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant permit any nuisance in the Premises or the Project.
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, and with all energy usage reporting requirements of
Landlord.  As of the date of this Lease, there has been no inspection of the
Building and Project by a Certified Access Specialist as referenced in
Section 1938 of the California Civil Code. Notwithstanding the foregoing, in no
event shall Tenant be responsible for (i) making any improvements to the
Building or the Premises which are required as a result of any applicable laws
or codes, except to the extent the same is triggered by Tenant’s specific use of
the Premises (other than ordinary office use) or by any Alterations made by
Tenant to the Premises (excluding the Tenant Improvements), (ii) paying the cost
of bringing the Building or any systems therein into compliance with any
applicable laws or codes in effect as of the Commencement Date of this Lease,
and (iii) remediating any Hazardous Materials (as defined in Section 5.3) in, on
or under the Premises or the Building not placed in or released thereon by
Tenant or its employees, agents, contractors, subtenants or invitees.

 

5.2.  SIGNS.  Landlord shall affix and maintain a sign (restricted solely to
Tenant’s name as set forth herein or such other name as Landlord may consent to
in writing) adjacent to the entry door of the Premises, together with a
directory strip listing Tenant’s name as set forth herein in the lobby directory
of the Building.  Tenant shall not place or allow to be placed any other sign,
decoration or advertising matter of any kind that is visible from the exterior
of the Premises.

 

5.3   HAZARDOUS MATERIALS.  Tenant shall not generate, handle, store or dispose
of hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation, “Hazardous Materials” herein) in the
Premises or Project without the prior written consent of Landlord, except for
minor quantities of Hazardous Materials of the type commonly found in ordinary
office supplies and equipment.  Tenant acknowledges that it has read,
understands and, if applicable, shall comply with the provisions of Exhibit H to
this Lease, if that Exhibit is attached. To Landlord’s actual knowledge, there
is not asbestos or lead paint located on or about the Building.

 

ARTICLE 6.  LANDLORD SERVICES

 

6.1.  UTILITIES AND SERVICES.  Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease.  Landlord’s failure to furnish, or any interruption,
diminishment or termination of, services due to the application of laws, the
failure of any equipment, the performance of repairs, improvements or
alterations, utility interruptions or the occurrence of an event of force
majeure (defined in Section 20.8) shall not render Landlord liable to Tenant,
constitute a constructive eviction of Tenant, give rise to an abatement of Rent,
nor relieve Tenant from the obligation to fulfill any covenant or agreement.

 

Notwithstanding the foregoing, if as a result of the direct actions of Landlord,
its employees, contractors or authorized agents, for more than three
(3) consecutive business days following written notice to Landlord there is no
HVAC or electricity services to all or a portion of the Premises, or such an
interruption of other essential utilities and building services, such as fire
protection or water, so that all or a portion of the Premises cannot reasonably
be used by Tenant for normal business purposes, then Tenant’s Basic Rent (or an
equitable portion of such Basic Rent to the extent that less than all of the
Premises are affected) shall thereafter be abated until the Premises are again
usable by Tenant; provided, however, that if Landlord is diligently pursuing the
repair of such utilities or services and Landlord provides substitute services
reasonably suitable for Tenant’s purposes, as for example, bringing in portable
air conditioning equipment, then there shall not be an abatement of Basic Rent. 
The foregoing provisions shall be Tenant’s sole recourse and remedy in the event
of such an interruption of services, and shall not apply in case of the actions
of parties other than Landlord, its employees, contractors or authorized agents,
or in the case of damage to, or destruction of, the Premises (which shall be
governed by the provisions of Article 11 of the Lease).  Any disputes concerning
the foregoing provisions shall be submitted to and resolved by JAMS arbitration
pursuant to Section II of the Work Letter attached to this Lease.

 

4

--------------------------------------------------------------------------------


 

6.2.  OPERATION AND MAINTENANCE OF COMMON AREAS.  During the Term, Landlord
shall operate and maintain in good condition all Common Areas within the
Building and the Project.  The term “Common Areas” shall mean all areas within
the Building, Project and other buildings in the Project which are not held for
exclusive use by persons entitled to occupy space.

 

6.3.  USE OF COMMON AREAS.  The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in
Article 17 below.  Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy. 
Landlord may temporarily close any portion of the Common Areas for repairs,
remodeling and/or alterations, to prevent a public dedication or the accrual of
prescriptive rights, or for any other reasonable purpose; provided that Landlord
shall use commercially reasonable efforts to minimize any material interference
to Tenant’s access to and use of the Premises.

 

ARTICLE 7.  REPAIRS AND MAINTENANCE

 

7.1.  TENANT’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12, Tenant at
its sole expense shall make all repairs necessary to keep the Premises and all
improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear.  Tenant’s maintenance obligation shall include without
limitation all appliances, interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises, together with any supplemental HVAC equipment
servicing only the Premises.  Should Landlord or its management agent agree to
make a repair on behalf of Tenant and at Tenant’s request, Tenant shall promptly
reimburse Landlord as additional rent for all reasonable costs incurred
(including the standard supervision fee) upon submission of an invoice.

 

7.2.  LANDLORD’S MAINTENANCE AND REPAIR.  Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of any supplemental HVAC equipment servicing only the Premises) and
shall maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building), except to the
extent provided in Section 7.1 above.  Notwithstanding any provision of the
California Civil Code or any similar or successor laws to the contrary, Tenant
understands that it shall not make repairs at Landlord’s expense or by rental
offset. Except as provided in Sections 6.1 and 11.1 and Article 12 below, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant’s business arising from the making of any
repairs, alterations or improvements to any portion of the Building, including
repairs to the Premises, nor shall any related activity by Landlord constitute
an actual or constructive eviction. Tenant hereby waives any and all rights
under and benefits of subsection 1 of Section 1932, and Sections 1941 and 1942
of the California Civil Code, or any similar or successor laws now or hereafter
in effect.

 

7.3.  ALTERATIONS.  Tenant shall make no alterations, additions, decorations, or
improvements (collectively referred to as “Alterations”) to the Premises without
the prior written consent of Landlord.  Landlord may impose, as a condition to
its consent, such requirements as are reasonable.  Tenant shall use Landlord’s
designated mechanical and electrical contractors, obtain all required permits
for the Alterations and shall perform the work in compliance with all applicable
laws, regulations and ordinances with contractors reasonably acceptable to
Landlord. Landlord shall be entitled to a supervision fee in the amount of 3% of
the cost of such Alterations requiring a permit from the City of Irvine or which
would affect the Building mechanical and/or operating systems.  Landlord may
elect to cause its architect to review Tenant’s architectural plans, and the
reasonable cost of that review shall be reimbursed by Tenant.  Should the
Alterations proposed by Tenant and consented to by Landlord change the floor
plan of the Premises, then Tenant shall, at its expense, furnish Landlord with
as-built drawings and CAD disks compatible with Landlord’s systems.  Unless
Landlord otherwise agrees in writing, all Alterations affixed to the Premises,
including without limitation all Tenant Improvements constructed pursuant to the
Work Letter (except as otherwise provided in the Work Letter), but excluding
moveable trade fixtures and furniture, shall become the property of Landlord and
shall be surrendered with the Premises at the end of the Term, except that
Landlord may, by notice to Tenant given at least 30 days prior to the Expiration
Date, require Tenant to remove by the Expiration Date, or sooner termination
date of this Lease, all or any Alterations (including without limitation all
telephone and data cabling) installed either by Tenant or by Landlord at
Tenant’s request (collectively, the “Required Removables”).  In connection with
its removal of Required Removables, Tenant shall repair any damage to the
Premises arising from that removal and shall restore the affected area to its
pre-existing condition, reasonable wear and tear excepted.

 

7.4.  MECHANIC’S LIENS.  Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant.  In the event that Tenant shall not, within 15 days following
the imposition of any lien, cause the lien to be released of record by payment
or posting of a proper bond in accordance with California Civil Code
Section 8424 or any successor statute, Landlord shall have, in addition to all
other available remedies, the right to cause the lien to be released by any
means it deems proper, including payment of or defense against the claim giving
rise to the lien.  All expenses so incurred by Landlord shall be reimbursed by
Tenant promptly following Landlord’s demand.  Tenant shall give Landlord no less
than 20 days’ prior notice in writing before commencing construction of any kind
on the Premises.

 

7.5.  ENTRY AND INSPECTION.  Landlord shall at all reasonable times and with
reasonable prior verbal notice of at least 24 hours, except in emergencies or to
provide Building services, have the right to enter the Premises to inspect them,
to supply services in accordance with this Lease, to make repairs and
renovations as reasonably deemed necessary by Landlord, and to submit the
Premises to prospective or actual purchasers or encumbrance holders (or, during
the final twelve months of the Term or when an uncured Default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this Lease.

 

5

--------------------------------------------------------------------------------


 

In exercising any of Landlord’s rights of entry, inspection, repair, maintenance
and construction under this Lease, Landlord shall comply with Tenant’s
reasonable security measures and operating procedures and shall use commercially
reasonable efforts to minimize any disruption to Tenant.  Further, Landlord
shall not exercise any such rights in any such manner as would unreasonably
interfere with Tenant’ use of, access to, or parking at the Premises.

 

ARTICLE 8.  SPACE PLANNING AND SUBSTITUTION

 

Landlord shall have the right, upon providing not less than 60 days prior
written notice (“Landlord’s Relocation Notice”), to move Tenant to other space
of comparable size in the Building, or in the Project; provided, however, that
Landlord’s Relocation Notice shall not be delivered sooner than the expiration
of the 12th full calendar month of the Term following the Commencement Date. 
The new space shall be provided at no additional rent and with improvements of
comparable quality and utility (including a comparable TV wall) to those within
the Premises, and shall contain similar finishes as the Premises, approximately
the same rentable square footage as the Premises and approximately the same
number of work stations, offices, breakrooms, server rooms (with supplemental
HVAC and adequate electrical service) and reception areas as are contained in
the Premises as of the date Tenant receives Landlord’s notice of relocation.
Landlord shall pay the reasonable out-of-pocket costs to relocate and reconnect
Tenant’s personal property and equipment within the new space; provided that
Landlord may elect to cause such work to be done by its contractors.  Landlord
shall also reimburse Tenant for such other reasonable out-of-pocket costs that
Tenant may incur in connection with the relocation.  Within 10 days following
request by Landlord, Tenant shall execute an amendment to this Lease prepared by
Landlord to memorialize the relocation.  Notwithstanding the foregoing, if the
new space is not acceptable to Tenant for any reason, then Tenant may, by
written notice to Landlord given not later than 15 days following Landlord’s
Relocation Notice, elect to terminate this Lease (such termination to be
effective 60 days following such notice to Landlord).

 

ARTICLE 9.  ASSIGNMENT AND SUBLETTING

 

(a)                     Tenant shall not, directly or indirectly, assign,
sublease, transfer or encumber any interest in this Lease or allow any third
party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld if Landlord does not exercise its recapture
rights.  Tenant agrees that it is not unreasonable for Landlord to withhold
consent to a Transfer to a proposed assignee or subtenant who is an existing
tenant or occupant of the Building or Project with whom Landlord has been
“actively negotiating” (as hereinafter defined) to expand or relocate within the
Building or Project or to a prospective tenant with whom Landlord or Landlord’s
affiliate has been actively negotiating.  Any attempted Transfer in violation of
this Article shall be a Default by Tenant and shall, at Landlord’s option, be
void. Within 30 days after receipt of executed copies of the transfer
documentation and such other information as Landlord may request, Landlord shall
either: (a) consent to the Transfer by execution of a consent agreement in a
form reasonably designated by Landlord; (b) refuse to consent to the Transfer;
or (c) if such Transfer is for all or substantially all of the
Premises, recapture the portion of the Premises that Tenant is proposing to
Transfer.  Tenant hereby waives the provisions of Section 1995.310 of the
California Civil Code, or any similar or successor Laws, now or hereinafter in
effect, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed transferee.  In
no event shall any Transfer release or relieve Tenant from any obligation under
this Lease, as same may be amended.  Tenant shall pay Landlord a review fee of
$1,000.00 for Landlord’s review of any requested Transfer.  Tenant shall pay
Landlord, as additional Rent, 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer,
less any out-of-pocket costs incurred by Tenant with respect to such Transfer.
If Tenant is in Default, Landlord may require that all sublease payments be made
directly to Landlord, in which case Tenant shall receive a credit against Rent
in the amount of Tenant’s share of payments received by Landlord. As used
herein, “actively negotiating” shall mean that Landlord and the existing or
prospective tenant have exchanged written communications concerning the leased
space in the Building or the Project within 120 days prior to the date of
Tenant’s request for Landlord’s consent.

 

(b)                     Notwithstanding the foregoing, Tenant may assign this
Lease to a successor to Tenant by merger, consolidation or the purchase of
substantially all of Tenant’s assets, or assign this Lease or sublet all or a
portion of the Premises to an Affiliate (defined below), without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”):  (i) Tenant is not then in Default hereunder; (ii) Tenant
gives Landlord written notice prior to such Permitted Transfer; and (iii) the
successor entity resulting from any merger or consolidation of Tenant or the
sale of all or substantially all of the assets of Tenant, has a net worth at the
time of the Permitted Transfer that is at least equal to the net worth of Tenant
immediately before the Permitted Transfer; provided that such net worth
condition shall not apply with respect to a sublease to an Affiliate if Tenant
continues to occupy the Premises.  “Affiliate” shall mean an entity controlled
by, controlling or under common control with Tenant.

 

ARTICLE 10.  INSURANCE AND INDEMNITY

 

10.1.  TENANT’S INSURANCE.  Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D.  Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

 

10.2.  TENANT’S INDEMNITY.  To the fullest extent permitted by law, but subject
to Section 10.4 below, Tenant shall defend, indemnify and hold harmless Landlord
and Landlord’s agents, employees, lenders, and affiliates, from and against any
and all negligence, claims, liabilities, damages, costs or expenses arising
either before or after the Commencement Date which arise from or are caused by
Tenant’s use or occupancy of the Premises, the Building or the Common Areas of
the Project, or from the conduct of Tenant’s business, or from any activity,
work, or thing done, permitted or suffered by Tenant or Tenant’s agents,
employees, subtenants, vendors, contractors, invitees or licensees in or about
the Premises, the Building or the Common Areas of the Project, or from any
Default in the performance of any obligation on Tenant’s part to be performed
under this Lease, or from any negligence or willful misconduct on the part of

 

6

--------------------------------------------------------------------------------


 

Tenant or Tenant’s agents, employees, subtenants, vendors, contractors, invitees
or licensees.  Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.2 through counsel reasonably
satisfactory to Landlord.  Notwithstanding the foregoing, Tenant shall not be
obligated to indemnify Landlord against any liability or expense to the extent
it is ultimately determined that the same was caused by the sole negligence or
willful misconduct of Landlord, its agents, contractors, employees, vendors,
invitees or licensees.

 

10.3.  LANDLORD’S NONLIABILITY.  Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building except to the extent arising from the gross negligence
or willful misconduct of Landlord, its agents or any and all affiliates of
Landlord in connection with the foregoing (but subject to Section 10.4 below). 
Notwithstanding anything to the contrary contained in this Lease, in no event
shall Landlord be liable for Tenant’s loss or interruption of business or income
(including without limitation, Tenant’s consequential damages, lost profits or
opportunity costs), or for interference with light or other similar intangible
interests.

 

10.4.  WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease; provided however,
that the foregoing waiver shall not apply to the extent of Tenant’s obligation
to pay deductibles under any such policies and this Lease.

 

ARTICLE 11.  DAMAGE OR DESTRUCTION

 

11.1.  RESTORATION.

 

(a)                                 If the Building of which the Premises are a
part is damaged as the result of an event of casualty, then subject to the
provisions below, Landlord shall repair that damage as soon as reasonably
possible unless Landlord reasonably determines that:  (i) the Premises have been
materially damaged and there is less than 1 year of the Term remaining on the
date of the casualty; (ii) any Mortgagee (defined in Section 13.1) requires that
the insurance proceeds be applied to the payment of the mortgage debt; or (iii)
proceeds necessary to pay the full cost of the repair are not available from
Landlord’s insurance, including without limitation earthquake insurance.  Should
Landlord elect not to repair the damage for one of the preceding reasons,
Landlord shall so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.

 

(b)                                 As soon as reasonably practicable following
the casualty event but not later than 60 days thereafter, Landlord shall notify
Tenant in writing (“Casualty Notice”) of Landlord’s election, if applicable, to
terminate this Lease.  If this Lease is not so terminated, the Casualty Notice
shall set forth the anticipated period for repairing the casualty damage.  If
the anticipated repair period exceeds 270 days and if the damage is so extensive
as to reasonably prevent Tenant’s substantial use and enjoyment of the Premises,
then either party may elect to terminate this Lease by written notice to the
other within 10 days following delivery of the Casualty Notice.

 

(c)                                  In the event that neither Landlord nor
Tenant terminates this Lease pursuant to Section 11.1(b), Landlord shall repair
all material damage to the Premises or the Building as soon as reasonably
possible and this Lease shall continue in effect for the remainder of the Term. 
Upon notice from Landlord, Tenant shall assign or endorse over to Landlord (or
to any party designated by Landlord) all property insurance proceeds payable to
Tenant under Tenant’s insurance with respect to any Alterations.  Within 15 days
of demand, Tenant shall also pay Landlord for any additional excess costs that
are determined during the performance of the repairs to such Alterations.

 

(d)                                 From and after the business day next
following the date of the casualty event, the rental to be paid under this Lease
shall be abated in the same proportion that the Floor Area of the Premises that
is rendered unusable by the damage from time to time bears to the total Floor
Area of the Premises.

 

(e)                                  Notwithstanding the provisions of
subsections (a), (b) and (c) of this Section 11.1, but subject to Section 10.4,
the cost of any repairs shall be borne by Tenant, and Tenant shall not be
entitled to rental abatement or termination rights, if the damage is due to the
fault or neglect of Tenant or its employees, subtenants, contractors, invitees
or representatives.

 

11.2.  LEASE GOVERNS.  Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

ARTICLE 12. EMINENT DOMAIN

 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building.  The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority.  All compensation awarded
for a Taking shall be the property of Landlord.  Tenant agrees that the
provisions of this Lease shall govern any Taking and shall accordingly supersede
any contrary statute or rule of law.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 13.  SUBORDINATION; ESTOPPEL CERTIFICATE

 

13.1.  SUBORDINATION.  Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”).  The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee.”  This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefitting Tenant. 
Alternatively, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease.  Upon request, Tenant, without charge, shall attorn to
any successor to Landlord’s interest in this Lease in the event of a foreclosure
of any mortgage.  Tenant agrees that any purchaser at a foreclosure sale or
lender taking title under a deed in lieu of foreclosure shall not be responsible
for any act or omission of a prior landlord, shall not be subject to any offsets
or defenses Tenant may have against a prior landlord, and shall not be liable
for the return of the Security Deposit not actually recovered by such purchaser
nor bound by any rent paid in advance of the calendar month in which the
transfer of title occurred; provided that the foregoing shall not release the
applicable prior landlord from any liability for those obligations.  Tenant
acknowledges that Landlord’s Mortgagees and their successors-in-interest are
intended third party beneficiaries of this Section 13.1.

 

13.2.  ESTOPPEL CERTIFICATE.  Tenant shall, within 10 days after receipt of a
written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project).

 

ARTICLE 14.  DEFAULTS AND REMEDIES

 

14.1.  TENANT’S DEFAULTS.  In addition to any other event of default set forth
in this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

 

(a)                                 The failure by Tenant to make any payment of
Rent required to be made by Tenant, as and when due, where the failure continues
for a period of 3 days after written notice from Landlord to Tenant.  The term
“Rent” as used in this Lease shall be deemed to mean the Basic Rent and all
other sums required to be paid by Tenant to Landlord pursuant to the terms of
this Lease.

 

(b)                                 Except where a specific time period is
otherwise set forth for Tenant’s performance in this Lease (in which event the
failure to perform by Tenant within such time period shall be a Default), the
failure or inability by Tenant to observe or perform any of the covenants or
provisions of this Lease to be observed or performed by Tenant, other than as
specified in any other subsection of this Section 14.1, where the failure
continues for a period of 30 days after written notice from Landlord to
Tenant(provided, however, that if compliance with such provisions is not
reasonably capable of being completed within such thirty (30) day period, then
Tenant shall have an additional reasonable period of time in which to cause such
compliance provided it pursues such compliance in good faith and with
diligence).

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.

 

14.2.  LANDLORD’S REMEDIES.

 

(a)                                 Upon the occurrence of any Default by
Tenant, then in addition to any other remedies available to Landlord, Landlord
may exercise the following remedies:

 

(i)                         Landlord may terminate Tenant’s right to possession
of the Premises by any lawful means, in which case this Lease shall terminate
and Tenant shall immediately surrender possession of the Premises to Landlord. 
Such termination shall not affect any accrued obligations of Tenant under this
Lease.  Upon termination, Landlord shall have the right to reenter the Premises
and remove all persons and property.  Landlord shall also be entitled to recover
from Tenant:

 

(1)               The worth at the time of award of the unpaid Rent which had
been earned at the time of termination;

 

(2)               The worth at the time of award of the amount by which the
unpaid Rent which would have been earned after termination until the time of
award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;

 

(3)               The worth at the time of award of the amount by which the
unpaid Rent for the balance of the Term after the time of award exceeds the
amount of such loss that Tenant proves could be reasonably avoided;

 

(4)               Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and

 

(5)               At Landlord’s election, all other amounts in addition to or in
lieu of the foregoing as may be permitted by law.  Any sum, other than Basic
Rent, shall be computed on the basis of the average monthly amount accruing
during the 24 month period immediately prior to Default, except that if it
becomes necessary to compute such rental before the 24 month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period.  As used in subparagraphs (1) and (2) above,
the “worth at the time of award” shall be computed by allowing interest at the
rate of 10% per annum.  As used in subparagraph (3) above, the “worth at the
time of award” shall be computed by discounting the amount at the discount rate
of the Federal Reserve Bank of San Francisco at the time of award plus 1%.

 

8

--------------------------------------------------------------------------------


 

(ii)                      Employ the remedy described in California Civil Code §
1951.4 (Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations).

 

(b)                                 The various rights and remedies reserved to
Landlord in this Lease or otherwise shall be cumulative and, except as otherwise
provided by California law, Landlord may pursue any or all of its rights and
remedies at the same time.  No delay or omission of Landlord to exercise any
right or remedy shall be construed as a waiver of the right or remedy or of any
breach or Default by Tenant.  The acceptance by Landlord of rent shall not be a
(i) waiver of any preceding breach or Default by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular rent accepted,
regardless of Landlord’s knowledge of the preceding breach or Default at the
time of acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any
remedy available to Landlord by virtue of the breach or Default.  No payment by
Tenant or receipt by Landlord of a lesser amount than the rent required by this
Lease shall be deemed to be other than a partial payment on account of the
earliest due stipulated rent, nor shall any endorsement or statement on any
check or letter be deemed an accord and satisfaction and Landlord shall accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the rent or pursue any other remedy available to it.  Tenant hereby
waives any right of redemption or relief from forfeiture under California Code
of Civil Procedure Section 1174 or 1179, or under any successor statute, in the
event this Lease is terminated by reason of any Default by Tenant.  No act or
thing done by Landlord or Landlord’s agents during the Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender shall be valid unless in writing and signed by Landlord.

 

14.3.  LATE PAYMENTS.  Any Rent due under this Lease that is not paid to
Landlord within 5 days of the date when due shall bear interest at the maximum
rate permitted by law from the date due until fully paid and if any Rent due
from Tenant shall not be received by Landlord or Landlord’s designee within 5
days after the date due, then Tenant shall pay to Landlord, in addition to the
interest, a late charge for each delinquent payment equal to the greater of
(i) 5% of that delinquent payment or (ii) $100.00. Notwithstanding the
foregoing, the late fee for the initial late payment of Basic Rent and/or
Operating Expenses during each calendar year of the Term shall be waived.

 

14.4.  DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in default in
the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion.

 

14.5.  EXPENSES AND LEGAL FEES.  Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs.  The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.

 

14.6.  WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)                                 LANDLORD AND TENANT EACH ACKNOWLEDGES THAT
IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHT TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY
WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED
ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF
INJURY OR DAMAGE.

 

(b)                                 In the event that the jury waiver provisions
of Section 14.6 (a) are not enforceable under California law, then, unless
otherwise agreed to by the parties, the provisions of this Section 14.6
(b) shall apply.  Landlord and Tenant agree that any disputes arising in
connection with this Lease (including but not limited to a determination of any
and all of the issues in such dispute, whether of fact or of law) shall be
resolved (and a decision shall be rendered) by way of a general reference as
provided for in Part 2, Title 8, Chapter 6 (§§ 638 et. seq.) of the California
Code of Civil Procedure, or any successor California statute governing
resolution of disputes by a court appointed referee.  Nothing within this
Section 14.6 shall apply to an unlawful detainer action.

 

14.7  SATISFACTION OF JUDGMENT.  The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord, and no
action for any deficiency may be sought or obtained by Tenant.

 

ARTICLE 15.  END OF TERM

 

15.1.  HOLDING OVER.  If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term), such tenancy shall constitute a
tenancy at sufferance only and possession shall be subject to all of the terms
of this Lease, except that the monthly rental shall be 150% of the total monthly
rental for the month immediately preceding the date of termination.  The
acceptance by Landlord of monthly hold-over rental in a lesser amount shall not
constitute a waiver of Landlord’s right to recover the full amount due unless
otherwise agreed in writing by Landlord.  If Tenant fails to surrender the
Premises upon the expiration of this Lease despite demand to do so by Landlord,
Tenant shall indemnify and hold Landlord harmless from all loss or liability,
including without limitation, any claims made by any succeeding tenant relating
to such failure to surrender. The foregoing provisions of this Section 15.1 are
in addition to and do not affect Landlord’s right of re-entry or any other
rights of Landlord under this Lease or at law.

 

9

--------------------------------------------------------------------------------


 

15.2.  SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear, damage due to casualty, and repairs which are Landlord’s
obligation excepted, and shall remove or fund to Landlord the cost of removing
all wallpapering, voice and/or data transmission cabling installed by or for
Tenant and Required Removables, together with all personal property and debris,
and shall perform all work required under Section 7.3 of this Lease.  If Tenant
shall fail to comply with the provisions of this Section 15.2, Landlord may
effect the removal and/or make any repairs, and the cost to Landlord shall be
additional rent payable by Tenant upon demand.

 

ARTICLE 16.  PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without abatement,
deduction or offset (except as otherwise specifically set forth in this Lease),
in lawful money of the United States to Landlord at its address set forth in
Item 12 of the Basic Lease Provisions, or at any other place as Landlord may
designate in writing.  Unless this Lease expressly provides otherwise, all
payments shall be due and payable within 10 days after demand.  All payments
requiring proration shall be prorated on the basis of the number of days in the
pertinent calendar month or year, as applicable.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service or by any courier or “overnight” express mailing service.  Either party
may, by written notice to the other, served in the manner provided in this
Article, designate a different address.  The refusal to accept delivery of a
notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery. 
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.

 

ARTICLE 17.  RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted by Landlord from time to time.

 

ARTICLE 18.  BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the
firm(s) whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions,
and agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease.  Tenant
agrees to indemnify and hold Landlord harmless from any cost, expense or
liability (including reasonable attorneys’ fees) for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by Tenant in connection with
the negotiation of this Lease.

 

ARTICLE 19.  TRANSFER OF LANDLORD’S INTEREST

 

Landlord shall have the right to transfer and assign, in whole or in part, all
of its ownership interest, rights and obligations in the Building, Project or
Lease, including the Security Deposit, and upon transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations and the return of any Security Deposit.

 

ARTICLE 20.  INTERPRETATION

 

20.1.  NUMBER.  Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.

 

20.2.  JOINT AND SEVERAL LIABILITY.  If more than one person or entity is named
as Tenant, the obligations imposed upon each shall be joint and several and the
act of or notice from, or notice or refund to, or the signature of, any one or
more of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

 

20.3.  SUCCESSORS.  The expiration of the Term, whether by lapse of time,
termination or otherwise, shall not relieve either party of any obligations
which accrued prior to or which may continue to accrue after the expiration or
termination of this Lease.

 

20.4.  TIME OF ESSENCE.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

 

20.5.  CONTROLLING LAW/VENUE.  This Lease shall be governed by and interpreted
in accordance with the laws of the State of California.

 

20.6.  SEVERABILITY.  If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

 

10

--------------------------------------------------------------------------------


 

20.7.  WAIVER.  One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition.  Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act.  No breach of this
Lease shall be deemed to have been waived unless the waiver is in a writing
signed by the waiving party.

 

20.8.  INABILITY TO PERFORM.  In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay.  The provisions
of this Section 20.8 shall not operate to excuse a party hereto from any of its
financial obligations, including without limitation, Tenant’s obligation to pay
Rent as and when due under this Lease.

 

20.9.  ENTIRE AGREEMENT.  This Lease constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings related to
the Premises. This Lease may be modified only by a written agreement signed by
Landlord and Tenant.

 

20.10.  QUIET ENJOYMENT.  Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

20.11.  SURVIVAL.  All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE 21.  EXECUTION

 

21.1.  COUNTERPARTS; DIGITAL SIGNATURES.  This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.

 

21.2.  CORPORATE AND PARTNERSHIP AUTHORITY.  Tenant and Landlord each represent
and warrant that the individuals executing this Lease on behalf of Tenant and
Landlord, respectively, is duly authorized to execute and deliver this Lease,
and that this Lease is binding upon Tenant and Landlord, respectively, in
accordance with its terms.

 

21.3.  EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises.  Execution of this Lease by
Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

ARTICLE 22.  MISCELLANEOUS

 

22.1.  MORTGAGEE PROTECTION.  No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord.  Tenant shall comply with any written directions by any Mortgagee to
pay Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.

 

11

--------------------------------------------------------------------------------


 

22.2.  SDN LIST.  Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC).  In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.

 

 

LANDLORD:

TENANT:

 

 

THE IRVINE COMPANY LLC

TIGERLOGIC CORPORATION

a Delaware limited liability company

a Delaware corporation

 

 

 

 

By

/s/ Steven M. Case

 

By

/s/ Richard W. Koe

 

Steven M. Case

 

 

Executive Vice President,

 

Richard W. Koe

 

Office Properties

 

 

 

Chief Executive Officer

 

 

 

 

By

/s/ Michael T. Bennett

 

By

/s/ Thomas Lim

 

Michael T. Bennett

 

 

Senior Vice President, Operations,

 

Thomas Lim

 

Office Properties

 

 

 

Chief Financial Officer

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

2855 Michelle Drive

1st Floor

 

[g44621ki03i001.jpg]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Operating Expenses

(Net)

 

(a)                                 From and after the Commencement Date and for
the remainder of the Term, Tenant shall pay to Landlord, as additional rent,
Tenant’s Share of all Operating Expenses, as defined in Section (f) below,
incurred by Landlord in the operation of the Building and the Project.  The term
“Tenant’s Share” means that portion of any Operating Expenses determined by
multiplying the cost of such item by a fraction, the numerator of which is the
Floor Area of the Premises and the denominator of which is the total rentable
square footage, as reasonably determined from time to time by Landlord, of
(i) the Building, for expenses determined by Landlord to benefit or relate
substantially to the Building rather than the entire Project, and (ii) all or
reasonably some of the buildings in the Project, for expenses reasonably
determined by Landlord to benefit or relate substantially to all or some of the
buildings in the Project rather than any specific building.  Landlord reserves
the right to allocate to the entire Project any Operating Expenses which may
benefit or substantially relate to a particular building within the Project in
order to maintain greater consistency of Operating Expenses among buildings
within the Project.  In the event that Landlord reasonably determines that the
Premises or the Building incur a non-proportional benefit from any expense, or
is the non-proportional cause of any such expense, Landlord may allocate a
greater percentage of such Operating Expense to the Premises or the Building. 
In the event that any management and/or overhead fee payable or imposed by
Landlord for the management of Tenant’s Premises is calculated as a percentage
of the rent payable by Tenant and other tenants of Landlord, then the full
amount of such management and/or overhead fee which is attributable to the rent
paid by Tenant shall be additional rent payable by Tenant, in full, provided,
however, that Landlord may elect to include such full amount as part of Tenant’s
Share of Operating Expenses.

 

(b)                                 Commencing prior to the start of the first
full “Expense Recovery Period” of the Lease (as defined in Item 7 of the Basic
Lease Provisions), and prior to the start of each full or partial Expense
Recovery Period thereafter, Landlord shall give Tenant a written estimate of the
amount of Tenant’s Share of Operating Expenses for the applicable Expense
Recovery Period.  Tenant shall pay the estimated amounts to Landlord in equal
monthly installments, in advance, concurrently with payments of Basic Rent.  If
Landlord has not furnished its written estimate for any Expense Recovery Period
by the time set forth above, Tenant shall continue to pay monthly the estimated
Tenant’s Share of Operating Expenses in effect during the prior Expense Recovery
Period; provided that when the new estimate is delivered to Tenant, Tenant
shall, at the next monthly payment date, pay any accrued estimated Tenant’s
Share of Operating Expenses based upon the new estimate.  Landlord may from time
to time change the Expense Recovery Period to reflect a calendar year or a new
fiscal year of Landlord, as applicable, in which event Tenant’s Share of
Operating Expenses shall be equitably prorated for any partial year.

 

(c)                                  Within 180 days after the end of each
Expense Recovery Period, Landlord shall furnish to Tenant a statement (a
“Reconciliation Statement”) showing in reasonable detail the actual or prorated
Tenant’s Share of Operating Expenses incurred by Landlord during such Expense
Recovery Period, and the parties shall within 30 days thereafter make any
payment or allowance necessary to adjust Tenant’s estimated payments of Tenant’s
Share of Operating Expenses, if any, to the actual Tenant’s Share of Operating
Expenses as shown by the Reconciliation Statement.  Any delay or failure by
Landlord in delivering any Reconciliation Statement shall not constitute a
waiver of Landlord’s right to require Tenant to pay Tenant’s Share of Operating
Expenses pursuant hereto; provided that Landlord shall not be entitled to
collect any Operating Expenses from Tenant which were not billed to Tenant
within the earlier to occur of:  (i) 2 years following the end of the Expense
Recovery Period during which such Operating Expenses were incurred, or (ii) 180
days following the end of the Expense Recovery Period in which this Lease
expires or is earlier terminated.  Any amount due Tenant shall be credited
against installments next coming due under this Exhibit B, and any deficiency
shall be paid by Tenant together with the next installment.  Should Tenant fail
to object in writing to Landlord’s determination of Tenant’s Share of Operating
Expenses within 120 days following delivery of Landlord’s Reconciliation
Statement, Landlord’s determination of Tenant’s Share of Operating Expenses for
the applicable Expense Recovery Period shall be conclusive and binding on Tenant
for all purposes and any future claims by Tenant to the contrary shall be
barred.

 

(d)                                 Even though this Lease has terminated and
the Tenant has vacated the Premises, when the final determination is made of
Tenant’s Share of Operating Expenses for the Expense Recovery Period in which
this Lease terminates, Tenant shall within 30 days of written notice pay the
entire increase over the estimated Tenant’s Share of Operating Expenses already
paid.  Conversely, any overpayment by Tenant shall be rebated by Landlord to
Tenant not later than 30 days after such final determination.  However, in lieu
thereof, Landlord may deliver a reasonable estimate of the anticipated
reconciliation amount to Tenant prior to the Expiration Date of the Term, in
which event the appropriate party shall fund the amount by the Expiration Date.

 

(e)                                  If, at any time during any Expense Recovery
Period, any one or more of the Operating Expenses are increased to a rate(s) or
amount(s) in excess of the rate(s) or amount(s) used in calculating the
estimated Tenant’s Share of Operating Expenses for the year, then the estimate
of Tenant’s Share of Operating Expenses may be increased by written notice from
Landlord for the month in which such rate(s) or amount(s) becomes effective and
for all succeeding months by an amount equal to the estimated amount of Tenant’s
Share of the increase.  Landlord shall give Tenant written notice of the amount
or estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are
due.  Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which the increase will be effective.

 

(f)                                   The term “Operating Expenses” shall mean
and include all Project Costs, as defined in Section (g) below, and Property
Taxes, as defined in Section (h) below.

 

B-1

--------------------------------------------------------------------------------


 

(g)                                  The term “Project Costs” shall mean all
expenses of operation, management, repair, replacement and maintenance of the
Building and the Project, including without limitation all appurtenant Common
Areas (as defined in Section 6.2 of the Lease), and shall include the following
charges by way of illustration but not limitation:  water and sewer charges;
insurance premiums, deductibles, or reasonable premium equivalents or deductible
equivalents should Landlord elect to self insure any risk that Landlord is
authorized to insure hereunder; license, permit, and inspection fees; light;
power; window washing; trash pickup; janitorial services to any interior Common
Areas; heating, ventilating and air conditioning; supplies; materials;
equipment; tools; reasonable fees for consulting services; access
control/security costs, inclusive of the reasonable cost of improvements made to
enhance access control systems and procedures; establishment of reasonable
reserves for replacement of the roof of the Building; costs incurred in
connection with compliance with any laws or changes in laws applicable to the
Building or the Project (“Compliance Costs” herein); the cost of any capital
improvements or replacements (other than tenant improvements for specific
tenants) but only to the extent of the amortized amount thereof over the useful
life of such capital improvements or replacements (or, if such capital
improvements or replacements are anticipated to achieve a cost savings as to the
Operating Expenses, any shorter estimated period of time over which the cost of
the capital improvements or replacements would be recovered from the estimated
cost savings) calculated at a market cost of funds, all as determined by
Landlord, for each year of useful life or shorter recovery period of such
capital expenditure whether such capital expenditure occurs during or prior to
the Term, provided that such capital expenditures shall be limited to
(1) improvements which are reasonably intended to increase or enhance building
security and/or safety (such as lighting, life/fire safety systems, etc.),
(2) repairs or replacements of the Building systems or the Common Areas for
functional (and not aesthetic) reasons, (3) Compliance Costs; and/or
(4) expenditures incurred as a cost or labor saving measure or to affect other
economies in the operation or maintenance of the Building or the Common Areas
(collectively, “Permitted Capital Items”); costs associated with the maintenance
of an air conditioning, heating and ventilation service agreement, and
maintenance of any communications or networked data transmission equipment,
conduit, cabling, wiring and related telecommunications facilitating automation
and control systems, remote telecommunication or data transmission
infrastructure within the Building and/or the Project, and any other
maintenance, repair and replacement costs associated with such infrastructure;
capital costs associated with a requirement related to demands on utilities by
Project tenants, including without limitation the cost to obtain additional
voice, data and modem connections; labor; reasonably allocated wages and
salaries, fringe benefits, and payroll taxes for administrative and other
personnel directly applicable to the Building and/or Project, including both
Landlord’s personnel and outside personnel; any expense incurred pursuant to
Sections 6.1, 6.2, 7.2, and Exhibits C and F of the Lease; and reasonable and
market-competitive overhead and/or management fees for the professional
operation of the Project.  It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.

 

(h)                                 The term “Property Taxes” as used herein
shall include any form of federal, state, county or local government or
municipal taxes, fees, charges or other impositions of every kind (whether
general, special, ordinary or extraordinary) related to the ownership, leasing
or operation of the Premises, Building or Project, including without limitation,
the following:  (i) all real estate taxes or personal property taxes levied
against the Premises, the Building or Project, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Building and/or the
Project, and any improvements, fixtures and equipment and other property of
Landlord located in the Building and/or the Project, (iii) all assessments and
fees for public improvements, services, and facilities and impacts thereon,
including without limitation arising out of any Community Facilities Districts,
“Mello Roos” districts, similar assessment districts, and any traffic impact
mitigation assessments or fees; (iv) any tax, surcharge or assessment which
shall be levied in addition to or in lieu of real estate or personal property
taxes, and (v) taxes based on the receipt of rent (including gross receipts or
sales taxes applicable to the receipt of rent), and (vi) costs and expenses
incurred in contesting the amount or validity of any Property Tax by appropriate
proceedings.  Notwithstanding the foregoing, general net income or franchise
taxes imposed against Landlord shall be excluded, and “Property Taxes” shall not
include and Tenant shall not be required to pay any portion of any tax or
assessment expense or any increase therein (i) in excess of the amount which
would be payable if such tax or assessment expense were paid in installments
over the longest permitted term; (ii) imposed on land and improvements other
than the Building or the Project; or (iii) attributable to Landlord’s franchise,
general net income, capital gains, inheritance, gift, documentary transfer or
estate taxes, or penalties or interest arising out of the failure to pay
Property Taxes when due.

 

(i)                                     Notwithstanding anything to the contrary
herein, “Project Costs” shall not include and Tenant shall in no event have any
obligation to perform or to pay directly, or to reimburse Landlord for, all or
any portion of the following repairs, maintenance, improvements, replacements,
premiums, claims, losses, fees, charges, costs and expenses (collectively,
“Costs”):  (i) Costs occasioned by the breach by Landlord of any of its
obligations under this Lease; (ii) Costs of any renovation, improvements,
painting or redecorating (or allowances thereof) of any leasable space within
Project not made available for Tenant’s use; (iii) Costs incurred in connection
with negotiations or disputes with any other occupant contractor or lender of
the Project; (iv) Costs incurred in connection with the presence of any
Hazardous Material, except to the extent caused or permitted by Tenant;
(v) interest, charges and fees incurred on debt incurred by Landlord; (vi) Costs
occasioned by casualties or by the exercise of the power of eminent domain (as
described in Sections 11.1(a) and 12 of this Lease, respectively); (viii) Costs
for which Landlord is responsible as expressly provided in Section 2 of
Exhibit G attached to this Lease (or elsewhere in this Lease, where such
condition is set forth as Landlord’s “sole cost and expense”); (ix) Costs which
could properly be capitalized under generally accepted accounting principles,
consistently applied, except for Permitted Capital Items to the extent amortized
over the useful life of the item in question as set forth in Section (g) above;
(x) Costs occasioned by the violation of any law by Landlord, its authorized
agents, employees or contractors; (xi) commissions for the lease of space in or
sale of the Project; (xii) specific costs which are to be separately billed to
or paid by tenants of the Building, other than pursuant to the pass-through of
Operating Expenses; (xiii) costs, repairs and restorations paid for by the
proceeds of any insurance, warranty or guaranty benefiting the Landlord; and
(xiv) costs, including legal fees relating to the creation, maintenance and
operation of the entity which constitutes the Landlord. .

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UTILITIES AND SERVICE

 

The following standards for utilities and services shall be in effect at the
Building.  Landlord reserves the right to adopt nondiscriminatory modifications
and additions to these standards.  In the case of any conflict between these
standards and the Lease, the Lease shall be controlling.  Subject to all of the
provisions of the Lease, including but not limited to the restrictions contained
in Section 6.1, the following shall apply:

 

1.  Landlord shall make reasonable HVAC services available to the Premises
during the hours of 7:00 a.m. to 6:00 p.m., Monday through Friday and, upon
Tenant’s notice, Saturdays from 9:00 a.m. to 1:00 p.m. (“Building Hours”),
generally recognized national holidays excepted.  Subject to the provisions set
forth below, Landlord shall also furnish the Building with elevator service (if
applicable), reasonable amounts of electric current for normal lighting by
Landlord’s standard overhead fluorescent and incandescent fixtures and for the
operation of office equipment consistent in type and quantity with that utilized
by typical office tenants of the Building and Project, and water for lavatory
purposes.  Tenant will not, without the prior written consent of Landlord,
connect any apparatus, machine or device with water pipes or electric current
(except through existing electrical outlets in the Premises) for the purpose of
using electric current or water.  Because the Building systems have been
designed for normal occupancy of approximately four persons per one thousand
usable square feet, Tenant understands that excess occupancy of the Premises may
result in excessive use of power and other services and may inhibit the
efficient cooling of the Premises.  This paragraph shall at all times be subject
to applicable governmental regulations.

 

2.  Upon written request from Tenant delivered to Landlord at least 24 hours
prior to the period for which service is requested, but during normal business
hours, Landlord will provide any of the foregoing building services to Tenant at
such times when such services are not otherwise available.  Tenant agrees to pay
Landlord for those after-hour services at rates that Landlord may establish from
time to time.  If Tenant requires electric current in excess of that which
Landlord is obligated to furnish under this Exhibit C, Tenant shall first obtain
the consent of Landlord, and Landlord may cause an electric current meter to be
installed in the Premises to measure the amount of electric current consumed. 
The cost of installation, maintenance and repair of the meter shall be paid for
by Tenant, and Tenant shall reimburse Landlord promptly upon demand for all
electric current consumed for any special power use as shown by the meter.  The
reimbursement shall be at the rates charged for electrical power by the local
public utility furnishing the current, plus any additional expense incurred in
keeping account of the electric current consumed.

 

3.  Landlord shall furnish water for drinking, personal hygiene and lavatory
purposes only.  If Tenant requires or uses water for any purposes in addition to
ordinary drinking, cleaning and lavatory purposes, Landlord may, in its
discretion, install a water meter to measure Tenant’s water consumption.  Tenant
shall pay Landlord for the cost of the meter and the cost of its installation,
and for consumption throughout the duration of Tenant’s occupancy.  Tenant shall
keep the meter and installed equipment in good working order and repair at
Tenant’s own cost and expense, in default of which Landlord may cause the meter
to be replaced or repaired at Tenant’s expense.  Tenant agrees to pay for water
consumed, as shown on the meter and when bills are rendered, and on Tenant’s
default in making that payment Landlord may pay the charges on behalf of
Tenant.  Any costs or expenses or payments made by Landlord for any of the
reasons or purposes stated above shall be deemed to be additional rent payable
by Tenant to Landlord upon demand.

 

4.  In the event that any utility service to the Premises is separately metered
or billed to Tenant, Tenant shall pay all charges for that utility service to
the Premises and the cost of furnishing the utility to tenant suites shall be
excluded from the Operating Expenses as to which reimbursement from Tenant is
required in the Lease.  If any utility charges are not paid when due Landlord
may pay them, and any amounts paid by Landlord shall immediately become due to
Landlord from Tenant as additional rent.  If Landlord elects to furnish any
utility service to the Premises, Tenant shall purchase its requirements of that
utility from Landlord as long as the rates charged by Landlord do not exceed
those which Tenant would be required to pay if the utility service were
furnished it directly by a public utility.

 

5.  Landlord shall provide janitorial services five days per week, equivalent to
that furnished in comparable buildings, and window washing as reasonably
required; provided, however, that Tenant shall pay for any additional or unusual
janitorial services required by reason of any nonstandard improvements in the
Premises, including without limitation wall coverings and floor coverings
installed by or for Tenant, or by reason of any use of Premises other than
exclusively as offices.  The cleaning services provided by Landlord shall also
exclude refrigerators, eating utensils (plates, drinking containers and
silverware), and interior glass partitions.  Tenant shall pay to Landlord the
cost of removal of any of Tenant’s refuse and rubbish, to the extent that they
exceed the refuse and rubbish usually attendant with general office usage.

 

6.  Tenant shall have access to the Building 24 hours per day, 7 days per week,
52 weeks per year; provided that Landlord may install access control systems as
it deems advisable for the Building.  Such systems may, but need not, include
full or part-time lobby supervision, the use of a sign-in sign-out log, a card
identification access system, building parking and access pass system, closing
hours procedures, access control stations, fire stairwell exit door alarm
system, electronic guard system, mobile paging system, elevator control system
or any other access controls.  In the event that Landlord elects to provide any
or all of those services, Landlord may discontinue providing them at any time
with or without notice.  Landlord may impose a reasonable charge for access
control cards and/or keys issued to Tenant.  Landlord shall have no liability to
Tenant for the provision by Landlord of improper access control services, for
any breakdown in service, or for the failure by Landlord to provide access
control services.  Tenant further acknowledges that Landlord’s access systems
may be temporarily inoperative during building emergency and system repair
periods.  Tenant agrees to assume responsibility for compliance by its employees
with any regulations established by Landlord with respect to any card key access
or any other system of building access as Landlord may establish.  Tenant shall
be liable to Landlord for any loss or damage resulting from its or its employees
use of any access system.

 

7.  The costs of operating, maintaining and repairing any supplemental air
conditioning unit serving only the Premises shall be borne solely by Tenant. 
Such costs shall include all metered electrical charges as described above in
this Exhibit C, together with the cost, as reasonably estimated by Landlord, to
supply cooling water or other means of

 

C-1

--------------------------------------------------------------------------------


 

heat dissipation for the unit.  Should Tenant desire to install such a unit, the
plans and specifications must be submitted in advance to Landlord and approved
in writing by Landlord.  Such installation shall be at Tenant’s sole expense and
shall include installation of a separate meter for the operation of the unit. 
Landlord may require Tenant to remove at Lease expiration any such unit
installed by or for Tenant and to repair any resulting damage to the Premises or
Building.

 

8.  Tenant shall also pay, as an item of additional rent within ten (10) days
after delivery of Landlord’s statement or invoice therefor, for the “after
hours” usage by Tenant of HVAC services to the Premises at the rates that
Landlord may establish from time to time, currently $30.00 per hour for “after
hours” usage; provided that the foregoing shall not apply to supplemental HVAC
equipment that Tenant pays separately.  If the HVAC unit(s) servicing the
Premises also serve other leased premises in the Building, “after hours” shall
mean usage of said unit(s) before 7:00 A.M. or after 6:00 P.M. on Mondays
through Fridays, before 9:00 A.M. or after 1:00 P.M. on Saturdays and all day on
Sundays and on generally-recognized national holidays, subject to reasonable
adjustment of said hours by Landlord.  If the HVAC unit(s) serve only the
Premises, “after hours” shall mean more than sixty-six (66) hours of usage
during any week during the Term.  “After hours” usage shall be determined based
upon the operation of the applicable HVAC unit during each of the foregoing
periods on a “non-cumulative” basis (that is, without regard to Tenant’s usage
or nonusage of other unit(s) serving the Premises, or of the applicable unit
during other periods of the Term).  Landlord shall not be liable for damages or
otherwise for any failure or interruption of any utility or other service
furnished to the Premises, and no such failure or interruption shall be deemed
an eviction or entitle Tenant to terminate this Lease or withhold or abate any
rent due hereunder.  Landlord shall at all reasonable times have free access to
the Building and Premises to install, maintain, repair, replace or remove all
electrical and mechanical installations of Landlord.  Tenant acknowledges that
the costs incurred by Landlord related to providing above-standard utilities and
services to Tenant, including, without limitation, telephone lines, may be
charged to Tenant.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements.

 

1.  Tenant shall maintain, at its sole cost and expense, during the entire
Term:  (i) commercial general liability insurance with respect to the Premises
and the operations of Tenant in, on or about the Premises, on a policy form that
is at least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease, builder’s risk
insurance, in an amount equal to the replacement cost of the work; and (iv)
insurance against fire, vandalism, malicious mischief and such other additional
perils as may be included in a standard “special form” policy, insuring all
Alterations, trade fixtures, furnishings, equipment and items of personal
property in the Premises, in an amount equal to not less than 90% of their
replacement cost (with replacement cost endorsement), which policy shall also
include business interruption coverage in an amount sufficient to cover 1 year
of loss; provided, however, that Landlord not Tenant shall insure all Tenant
Improvements constructed pursuant to the Work Letter and existing at the
Premises as of the Commencement Date.  In no event shall the limits of any
policy be considered as limiting the liability of Tenant under this Lease.

 

2.  All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by insurance companies authorized to do business in
the State of California and with a general policyholder rating of not less than
“A-” and financial rating of not less than “VIII” in the most current Best’s
Insurance Report.  The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord.  Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy.  A certificate of insurance, certifying that coverage is in place,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises.  Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord at least five (5) days prior to the expiration of
the coverage.  In the event of a loss covered by any policy under which Landlord
is an additional insured, Landlord shall be entitled to review a copy of such
policy.

 

3.  Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord and any other
parties in interest designated by Landlord as additional insureds.  Tenant’s
policies described in Subsections 1 (ii), (iii) and (iv) above shall each
contain a waiver by the insurer of any right to subrogation against Landlord,
its agents, employees, contractors and representatives.  Tenant also waives its
right of recovery for any deductible or retained limit under same policies
enumerated above.  If for any reason any of the required insurance is cancelled
or non-renewed, notice shall be given in accordance with policy provisions, and
Tenant shall promptly deliver such notice to Landlord.  Landlord shall also be
named as an additional insured on any excess or umbrella liability insurance
policy carried by Tenant.  Limits of liability may be satisfied by a combination
of commercial general liability and excess or umbrella liability insurance.

 

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.

 

1.                                      Tenant shall not place anything or allow
anything to be placed near the glass of any window, door, partition or wall,
which may appear unsightly from outside the Premises.

 

2.                                      The walls, walkways, sidewalks, entrance
passages, elevators, stairwells, courts and vestibules shall not be obstructed
or used for any purpose other than ingress and egress of pedestrian travel to
and from the Premises, and shall not be used for smoking, loitering or
gathering, or to display, store or place any merchandise, equipment or devices,
or for any other purpose.  The walkways, sidewalks, entrance passageways,
courts, vestibules and roof are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence in the judgment of the Landlord shall be
prejudicial to the safety, character, reputation and interests of the Building
and its tenants, provided that nothing herein contained shall be construed to
prevent such access to persons with whom Tenant normally deals in the ordinary
course of Tenant’s business unless such persons are engaged in illegal
activities.  Smoking is permitted outside the building and within the Project
only in areas designated by Landlord.  Neither Tenant nor its employees, agents,
contractors, invitees or licensees shall bring any firearm, whether loaded or
unloaded, into the Project at any time.  No tenant or employee or invitee or
agent of any tenant shall be permitted upon the roof of the Building without
prior written approval from Landlord.

 

3.                                      No awnings or other projection shall be
attached to the outside walls of the Building.  No security bars or gates,
curtains, blinds, shades or screens shall be attached to or hung in, or used in
connection with, any window or door of the Premises without the prior written
consent of Landlord.  Neither the interior nor exterior of any windows shall be
coated or otherwise sunscreened without the express written consent of Landlord.

 

4.                                      Tenant shall not mark, nail, paint,
drill into, or in any way deface any part of the Premises or the Building except
to affix standard pictures or other wall hangings on the interior walls of the
premises so long as they are not visible from the exterior of the building. 
Tenant shall not lay linoleum, tile, carpet or other similar floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord in writing.  The expense of repairing any damage
resulting from a violation of this rule or removal of any floor covering shall
be borne by Tenant.

 

5.                                      The toilet rooms, urinals, wash bowls
and other plumbing apparatus shall not be used for any purpose other than that
for which they were constructed and no foreign substance of any kind whatsoever
shall be thrown therein.  Any pipes or tubing used by Tenant to transmit water
to an appliance or device in the Premises must be made of copper or stainless
steel, and in no event shall plastic tubing be used for that purpose.  The
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the tenant who, or whose employees or invitees, caused
it.

 

6.                                      Landlord shall direct electricians as to
the manner and location of any future telephone wiring.  No boring or cutting
for wires will be allowed without the prior consent of Landlord.  The locations
of the telephones, call boxes and other office equipment affixed to the Premises
shall be subject to the prior written approval of Landlord.

 

7.                                      The Premises shall not be used for
manufacturing or for the storage of merchandise except as such storage may be
incidental to the permitted use of the Premises.  No exterior storage shall be
allowed at any time without the prior written approval of Landlord.  The
Premises shall not be used for cooking or washing clothes without the prior
written consent of Landlord, or for lodging or sleeping or for any immoral or
illegal purposes.

 

8.                                      Tenant shall not make, or permit to be
made, any unseemly or disturbing noises or disturb or interfere with occupants
of this or neighboring buildings or premises or those having business with them,
whether by the use of any musical instrument, radio, phonograph, noise, or
otherwise.  Tenant shall not use, keep or permit to be used, or kept, any foul
or obnoxious gas or substance in the Premises or permit or suffer the Premises
to be used or occupied in any manner offensive or objectionable to Landlord or
other occupants of this or neighboring buildings or premises by reason of any
odors, fumes or gases.

 

9.                                      No animals, except for seeing eye dogs,
shall be permitted at any time within the Premises.

 

10.                               Tenant shall not use the name of the Building
or the Project in connection with or in promoting or advertising the business of
Tenant, except as Tenant’s address, without the written consent of Landlord. 
Landlord shall have the right to prohibit any advertising by any Tenant which,
in Landlord’s reasonable opinion, tends to impair the reputation of the Project
or its desirability for its intended uses, and upon written notice from Landlord
any Tenant shall refrain from or discontinue such advertising.

 

11.                               Canvassing, soliciting, peddling, parading,
picketing, demonstrating or otherwise engaging in any conduct that unreasonably
impairs the value or use of the Premises or the Project are prohibited and each
Tenant shall cooperate to prevent the same.  Landlord shall have full and
absolute authority to regulate or prohibit the entrance to the Premises of any
vendor, supplier, purveyor, petitioner, proselytizer or other similar person if,
in the good faith judgment of Landlord, such person will be involved in general
solicitation activities, or the proselytizing, petitioning, or disturbance of
other tenants or their customers or invitees, or engaged or likely to engage in
conduct which may in Landlord’s opinion distract from the use of the Premises
for its intended purpose.  Notwithstanding the foregoing, Landlord reserves the
absolute right and discretion to limit or prevent access to the Buildings by any
food or beverage vendor, whether or not invited by Tenant, and Landlord may
condition such access upon the vendor’s execution of an entry permit agreement
which may contain provisions for insurance coverage and/or the payment of a fee
to Landlord.

 

E-1

--------------------------------------------------------------------------------


 

12.                               No equipment of any type shall be placed on
the Premises which in Landlord’s opinion exceeds the load limits of the floor or
otherwise threatens the soundness of the structure or improvements of the
Building.

 

13.                               Regular building hours of operation are from
6:00 AM to 6:00 PM Monday through Friday and 9:00 AM to 1:00 PM on Saturday.  No
additional air conditioning unit or other similar apparatus shall be installed
or used by any Tenant without the prior written consent of Landlord.

 

14.                               The entire Premises, including vestibules,
doors, fixtures, windows and plate glass, shall at all times be maintained in a
safe, neat and clean condition by Tenant.  All trash, refuse and waste materials
shall be regularly removed from the Premises by Tenant and placed in the
containers at the locations designated by Landlord for refuse collection.  All
cardboard boxes must be “broken down” prior to being placed in the trash
container.  All styrofoam chips must be bagged or otherwise contained prior to
placement in the trash container, so as not to constitute a nuisance.  Pallets
must be immediately disposed of by tenant and may not be disposed of in the
Landlord provided trash container or enclosures.  Pallets may be neatly stacked
in an exterior location on a temporary basis (no longer than 5 days) so long as
Landlord has provided prior written approval.  The burning of trash, refuse or
waste materials is prohibited.

 

15.                               Tenant shall use at Tenant’s cost such pest
extermination contractor as Landlord may reasonably direct and at such intervals
as Landlord may reasonably require.

 

16.                               All keys for the Premises shall be provided to
Tenant by Landlord and Tenant shall return to Landlord any of such keys so
provided upon the termination of the Lease.  Tenant shall not change locks or
install other locks on doors of the Premises, without the prior written consent
of Landlord.  In the event of loss of any keys furnished by Landlord for Tenant,
Tenant shall pay to Landlord the costs thereof.  Upon the termination of its
tenancy, Tenant shall deliver to Landlord all the keys to lobby(s), suite(s) and
telephone & electrical room(s) which have been furnished to Tenant or which
Tenant shall have had made.

 

17.                               No person shall enter or remain within the
Project while intoxicated or under the influence of liquor or drugs.  Landlord
shall have the right to exclude or expel from the Project any person who, in the
absolute discretion of Landlord, is under the influence of liquor or drugs.

 

18.                               The moving of large or heavy objects shall
occur only between those hours as may be designated by, and only upon previous
written notice to, Landlord, and the persons employed to move those objects in
or out of the Building must be reasonably acceptable to Landlord.  Without
limiting the generality of the foregoing, no freight, furniture or bulky matter
of any description shall be received into or moved out of the lobby of the
Building or carried in the elevator.

 

19.                               Tenant shall not install equipment, such as
but not limited to electronic tabulating or computer equipment, requiring
electrical or air conditioning service in excess of that to be provided by
Landlord under the Lease without prior written consent of Landlord.

 

20.                               Landlord may from time to time grant other
tenants of the Project individual and temporary variances from these Rules,
provided that any variance does not have a material adverse effect on the use
and enjoyment of the Premises by Tenant.

 

21.                               Landlord reserves the right to amend or
supplement the foregoing Rules and Regulations and to adopt and promulgate
additional rules and regulations applicable to the Premises.  Notice of such
rules and regulations and amendments and supplements thereto, if any, shall be
given to the Tenant at least 30 days in advance of their implementation.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PARKING

 

Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking.  Tenant shall not use more parking spaces than such number.  All
parking spaces shall be used only for parking of vehicles no larger than full
size passenger automobiles, sport utility vehicles or pickup trucks.  Tenant
shall not permit or allow any vehicles that belong to or are controlled by
Tenant or Tenant’s employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities.  If Tenant permits or allows any of the prohibited activities
described above, then Landlord shall have the right, without notice, in addition
to such other rights and remedies that Landlord may have, to remove or tow away
the vehicle involved and charge the costs to Tenant.  Parking within the Common
Areas shall be limited to striped parking stalls, and no parking shall be
permitted in any driveways, access ways or in any area which would prohibit or
impede the free flow of traffic within the Common Areas.  There shall be no
parking of any vehicles for longer than a forty-eight (48) hour period unless
otherwise authorized by Landlord, and vehicles which have been abandoned or
parked in violation of the terms hereof may be towed away at the owner’s
expense.  Nothing contained in this Lease shall be deemed to create liability
upon Landlord for any damage to motor vehicles of visitors or employees, for any
loss of property from within those motor vehicles, or for any injury to Tenant,
its visitors or employees, unless ultimately determined to be caused by the sole
negligence or willful misconduct of Landlord.  Landlord shall have the right to
establish, and from time to time amend, and to enforce against all users all
reasonable rules and regulations (including the designation of areas for
employee parking) that Landlord may deem necessary and advisable for the proper
and efficient operation and maintenance of parking within the Common Areas. 
Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas;
after the expiration of the initial 60-month Term of this Lease, to enforce
parking charges (by operation of meters or otherwise); and to do and perform
such other acts in and to the parking areas and improvements therein as, in the
use of good business judgment, Landlord shall determine to be advisable.  Any
person using the parking area shall observe all directional signs and arrows and
any posted speed limits.  In no event shall Tenant interfere with the use and
enjoyment of the parking area by other tenants of the Project or their employees
or invitees.  Parking areas shall be used only for parking vehicles.  Washing,
waxing, cleaning or servicing of vehicles, or the storage of vehicles for longer
than 48-hours, is prohibited unless otherwise authorized by Landlord.  Tenant
shall be liable for any damage to the parking areas caused by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees, including without
limitation damage from excess oil leakage.  Tenant shall have no right to
install any fixtures, equipment or personal property in the parking areas.

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDITIONAL PROVISIONS

 

1.  RIGHT TO EXTEND THIS LEASE.  Provided that no Default has occurred under any
provision of this Lease and is continuing, either at the time of exercise of the
extension right granted herein or at the time of the commencement of such
extension, and provided further that Tenant (and/or its Affiliates) is occupying
the entire Premises and has not assigned or sublet any of its interest in this
Lease (other than pursuant to a Permitted Transfer), then Tenant may extend the
Term of this Lease for one (1) extension period of either 36 or 60 months (the
“Extension Period”).  Tenant shall exercise its right to extend the Term by and
only by delivering to Landlord, not less than 9 months or more than 12 months
prior to the Expiration Date of the Term, Tenant’s irrevocable written notice of
its commitment to extend (the “Commitment Notice”).  Tenant’s Commitment Notice
shall irrevocably specify whether the Extension Period shall be for 36 or 60
months, and in the absence of such specification, the Extension Period shall be
deemed to be for 36 months. The Basic Rent payable under the Lease during the
Extension Period of the Term shall be determined as provided in the following
provisions.

 

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the Extension Period, then not less than 90 days or more than 120 days prior
to the Expiration Date of the Term, Landlord shall notify Tenant in writing of
the Basic Rent that would reflect the prevailing market rental rate for a 60
month renewal of comparable space in the Project for similar terms as the term
of the Extension Period (together with any increases thereof during the
extension period) as of the commencement of the Extension Period (“Landlord’s
Determination”).  Should Tenant disagree with the Landlord’s Determination, then
Tenant shall, not later than 20 days thereafter, notify Landlord in writing of
Tenant’s determination of those rental terms (“Tenant’s Determination”).  Within
10 days following delivery of the Tenant’s Determination, the parties shall
attempt to agree on an appraiser to determine the fair market rental.  If the
parties are unable to agree in that time, then each party shall designate an
appraiser within 10 days thereafter.  Should either party fail to so designate
an appraiser within that time, then the appraiser designated by the other party
shall determine the fair market rental.  Should each of the parties timely
designate an appraiser, then the two appraisers so designated shall appoint a
third appraiser who shall, acting alone, determine the fair market rental for
the Premises.  Any appraiser designated hereunder shall have an MAI
certification with not less than 5 years experience in the valuation of
commercial industrial buildings in the vicinity of the Project.

 

Within 30 days following the selection of the appraisers and such appraisers’
receipt of the Landlord’s Determination and the Tenant’s Determination, each
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the Extension
Period of the Lease for the Premises, as reasonably extrapolated to the
commencement of the Extension Period.  Accordingly, either the Landlord’s
Determination or the Tenant’s Determination shall be selected by each appraiser
as the fair market rental rate for the Extension Period.  In making such
determination, each appraiser shall consider rental comparables for the Project
together with rental comparables for similarly improved space owned by Landlord
in the vicinity of the Project with appropriate adjustment for location and
quality of project, but the appraiser shall not attribute any factor for
brokerage commissions in making its determination of the fair market rental
rate.  The decision of the majority of the appraisers shall control and be
binding on the parties. At any time before the decision of the appraisers is
rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental.  The fees of the
appraiser(s) shall be borne entirely by the party whose determination of the
fair market rental rate was not accepted by the majority of the appraisers.

 

Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the Extension Period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same.  Should the fair market rental not be established by the
commencement of the Extension Period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.

 

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant’s right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord.  Tenant’s rights
under this Section shall belong solely to TigerLogic Corporation, and any
attempted assignment or transfer of such rights shall be void and of no force
and effect.  Tenant shall have no other right to extend the Term beyond the
single Extension Period created by this Section.  Unless agreed to in a writing
signed by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
Extension Period permitted by this Section.

 

2.                                      LANDLORD’S RESPONSIBILITIES.

 

(a)                                 Notwithstanding the provisions of
Section 7.2 of this Lease, during the initial 60-month Term of this Lease (as
same may be extended by Tenant pursuant to Section 1 above), Landlord agrees to
repair and/or replace, at its sole cost and expense and not as a “Project Cost”,
all structural walls, foundations, structural elements of the roof of the
Building, and underground utility pipes and and/or facilities serving the
Building (the “Structural Elements”).  Notwithstanding the foregoing, Landlord’s
obligation contained in this Subsection (a) to bear such costs and expenses
shall not apply:  (i) to the costs and expenses of periodic maintenance of the
Structural Elements, nor (ii) to the extent of the negligence or willful
misconduct by Tenant, its employees, agents, contractors, licensees or invitees
(in which case Tenant shall be responsible for the reasonable costs of such
repairs and/or replacements).  Tenant shall give Landlord prompt notice when
Tenant becomes aware of any repairs or replacements required of Landlord
pursuant to this Subsection (a), and such repairs shall be made promptly
following notice from Tenant.

 

G-1

--------------------------------------------------------------------------------


 

(b)                                 Landlord warrants to Tenant as follows:
(i) that the roof, plumbing, fire sprinkler system, lighting, heating,
ventilation and air conditioning systems and electrical systems serving the
Premises shall be in good operating condition on the Commencement Date, and
(ii) that the Premises shall be delivered to Tenant on the Commencement Date in
a vacant and “broom clean” condition.  Provided that Tenant shall notify
Landlord of any non-compliance with the foregoing warranties contained in
subsections (i) and/or (ii) above not later than thirty (30) days following the
Commencement Date, then Landlord shall, except as otherwise provided in this
Lease, promptly after receipt of written notice from Tenant setting forth the
nature and extent of such non-compliance, rectify same at Landlord’s sole cost
and expense and not as a Project Cost.

 

(c)                                  Landlord shall correct, repair and/or
replace any non-compliance of the Building, the Tenant Improvements, and/or the
Common Areas with all applicable building permits and codes in effect as of the
date of the issuance of building permit(s) therefor, including without
limitation, the provisions of Title III of the Americans With Disabilities Act
(“ADA”). Said costs of compliance shall be Landlord’s sole cost and shall not be
part of Project Costs; including any costs of bringing to code compliance any
portions of the Building, the Tenant Improvements and/or the Common Areas which
were in compliance when they were built but are required by the applicable
governmental entity to be upgraded to current codes, such upgrading requirement,
however, not to be triggered as the result of either Alterations by Tenant or by
revisions or amendments to the codes themselves.  Landlord shall correct, repair
or replace any non-compliance of the Building, the Tenant Improvements and/or
the Common Areas with any revisions or amendments to applicable building codes
(including, without limitation, the ADA) becoming effective after the date of
issuance of the applicable building permit(s) therefor, provided that, subject
to the first sentence of this Subsection (c), the amortized cost of such repairs
or replacements (amortized over the useful life thereof in accordance with
generally accepted accounting principles, consistently applied, and using a
market cost of funds reasonably determined by Landlord) shall be included as
Project Costs payable by Tenant, and provided that any compliance work
“triggered” by Landlord’s performance of the Tenant Improvements Work shall be
Landlord’s sole cost.  All other ADA compliance issues which pertain to the
Premises, including without limitation, in connection with Tenant’s construction
of any Alterations or other improvements in the Premises (and any resulting ADA
compliance requirements in the Common Areas if Landlord shall consent to same as
more particularly provided in Section 7.3 of this Lease) and the operation of
Tenant’s business and employment practices in the Premises, shall be the
responsibility of Tenant at its sole cost and expense.  The repairs, corrections
or replacements required of Landlord or of Tenant under the foregoing provisions
of this Subsection (c) shall be made promptly following notice of non-compliance
from any applicable governmental agency.

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LANDLORD’S DISCLOSURES

 

NONE

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT X

 

WORK LETTER

 

BUILD TO SUIT

(Turn-key)

 

The tenant improvement work (the “Tenant Improvements” and the “Tenant
Improvement Work”) shall consist of the work, including work in place as of the
date hereof, required to complete the improvements to the Premises as shown in
the space plan (the “Plan”) prepared by H. Hendy, dated November 20, 2013, and
the cost estimate (the “Cost Estimate”) prepared by Redhawk, dated December 3,
2013.  The Tenant Improvement Work shall include Alternates “B,” “C,” “E,” “F,”
and “G” (the “Included Alternates” herein).  The Tenant Improvement Work shall
be performed by a contractor selected by Landlord and in accordance with the
requirements and procedures set forth below.

 

I.                                        ARCHITECTURAL AND CONSTRUCTION
PROCEDURES.

 

A.                                    Landlord shall cause its contractor to
construct the Tenant Improvements in a good and workmanlike manner, in
compliance with applicable laws and at Landlord’s sole cost and expense,
provided that any additional cost resulting from “Changes” (as hereinafter
defined) requested by Tenant and any “Alternates” shown in the Plan which are
elected by Tenant (other than the Included Alternates) shall be borne solely by
Tenant and paid to Landlord as hereinafter provided.  Unless otherwise specified
in the Plan or Cost Estimate, all materials, specifications and finishes
utilized in constructing the Tenant Improvements shall be Landlord’s building
standard tenant improvements, materials and specifications for the Project as
set forth in Schedule I attached hereto (“Standard Improvements”), except for
those additions or variations to Building Standard Improvements expressly
approved by Landlord and noted on the Plan (any such addition or variation from
the Standard Improvements shall be referred to herein as a “Non-Standard
Improvement”).  Should Landlord submit any additional plans, equipment
specification sheets, or other matters to Tenant for approval or completion in
connection with the Tenant Improvement Work, Tenant shall respond in writing, as
appropriate, within 5 days unless a shorter period is provided herein.  Tenant
shall not unreasonably withhold its approval of any matter, and any disapproval
shall be limited to items not previously approved by Tenant in the Plan or
otherwise.

 

B.                                    In the event that Tenant requests in
writing a revision to the Plan (“Change”), and Landlord so approves such Change
as provided in the Section next below, Landlord shall advise Tenant by written
change order as soon as is practical of any increase in the cost to complete the
Tenant Improvement Work that such Change would cause.  Such cost shall include
an administrative/supervision fee to be paid to Landlord or to Landlord’s
management agent in the amount of 3% of the cost of such Change.  Tenant shall
approve or disapprove such change order, if any, in writing within 2 business
days following Tenant’s receipt of such change order.  If Tenant approves any
such change order, Landlord, at its election, may either (i) require as a
condition to the effectiveness of such change order that Tenant pay the increase
in the cost attributable to such change order concurrently with delivery of
Tenant’s approval of the change order, or (ii) defer Tenant’s payment of such
increase until the date 10 days after delivery of invoices for same, provided
however, that the increase in cost must in any event be paid in full prior to
Tenant’s commencing occupancy of the Premises.  If Tenant disapproves any such
change order, Tenant shall nonetheless be responsible for the reasonable
architectural and/or planning fees incurred in preparing such change order. 
Landlord shall have no obligation to interrupt or modify the Tenant Improvement
Work pending Tenant’s approval of a change order.

 

C.                                    Landlord agrees that it shall not
unreasonably withhold its consent to Tenant’s requested Changes, provided that
such consent may be withheld in all events if the requested Change (i) is of a
lesser quality than the Tenant Improvements previously approved by Landlord,
(ii) fails to conform to applicable governmental requirements, (iii) would
result in the Premises requiring building services beyond the level normally
provided to other tenants, (iv) would delay construction of the Tenant
Improvements and Tenant declines to accept such delay in writing as a Tenant
Delay, (v) interferes in any manner with the proper functioning of, or
Landlord’s access to, any mechanical, electrical, plumbing or HVAC systems,
facilities or equipment in or serving the Building, or (vi) would have an
adverse aesthetic impact to the Premises or would cause additional expenses to
Landlord in reletting the Premises.

 

D.                                    Notwithstanding any provision in the Lease
to the contrary, and not by way of limitation of any other rights or remedies of
Landlord, if Tenant fails to comply with any of the time periods specified in
this Work Letter, fails otherwise to approve or reasonably disapprove any
submittal within the time period specified herein for such response (or if no
time period is so specified, within 5 days following Tenant’s receipt thereof),
requests and approves any Changes, furnishes inaccurate or erroneous
specifications or other information, or otherwise delays in any manner the
completion of the Tenant Improvements (including without limitation by
specifying materials that are not readily available) or the issuance of an
occupancy certificate (any of the foregoing being referred to in this Lease as a
“Tenant Delay”), then Tenant shall bear any resulting additional construction
cost or other expenses, and the Commencement Date of this Lease shall be deemed
to have occurred for all purposes, including without limitation Tenant’s
obligation to pay rent, as of the date Landlord reasonably determines that it
would have been able to deliver the Premises to Tenant but for the collective
Tenant Delays.  Should Landlord determine that the Commencement Date should be
advanced in accordance with the foregoing, it shall so notify Tenant in
writing.  Landlord’s determination shall be conclusive unless Tenant notifies
Landlord in writing, within 5 days thereafter, of Tenant’s election to contest
same by arbitration pursuant to the provisions of Section III below.  Pending
the outcome of such arbitration proceedings, Tenant shall make timely payment of
all rent due under this Lease based upon the Commencement Date set forth in the
aforesaid notice from Landlord.

 

E.                                     All Standard Tenant Improvements and
Non-Standard Improvements shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term; except that Landlord may,
by notice to Tenant prior to the commencement of the Tenant Improvement Work, or
with respect to work referenced in any Change, within five (5) days of receipt
of such Change, require Tenant to remove all or any of the Non-Standard
Improvements, and “Alternates” in the Plan which are elected by Tenant (other
than the Included Alternates), and all or any of the Tenant Improvements
approved by way of a Change requested by Tenant, to repair any damage to the
Premises or the Common Area arising from such removal, and to replace any such
Non-Standard Improvements with the applicable Building

 

X-1

--------------------------------------------------------------------------------


 

Standard Improvements, or (ii) to reimburse Landlord for the reasonable cost of
such removal, repair and replacement upon demand.  Any such removals, repairs
and replacements by Tenant shall be completed by the Expiration Date, or sooner
termination of this Lease, or within 10 days following notice to Tenant if such
notice is given following the Expiration Date or sooner termination.
Notwithstanding the foregoing, Tenant shall have no obligation to remove any of
the Tenant Improvements that are currently described in the Plan or the Included
Alternates.

 

F.                                      Landlord shall permit Tenant and its
agents to enter the Premises prior to the Commencement Date of the Lease in
order that Tenant may install fixtures, furniture and cabling through Tenant’s
own contractors prior to the Commencement Date.  Any such work shall be subject
to Landlord’s prior written approval, which shall not be unreasonably withheld,
and shall be performed in a manner and upon terms and conditions and at times
reasonably satisfactory to Landlord’s representative.  The foregoing license to
enter the Premises prior to the Commencement Date is, however, conditioned upon
Tenant’s contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord.  If at any time
that entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon 24 hours written notice
to Tenant.  That license is further conditioned upon the compliance by Tenant’s
contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers’ compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry.  The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
rent.  Landlord shall not be liable in any way for any personal injury, and/or
loss or damage of property which may occur in connection with such entry by
Tenant or in connection with such work being performed by Tenant, the same being
solely at Tenant’s risk.  In no event shall the failure of Tenant’s contractors
to complete any work in the Premises extend the Commencement Date of this Lease.

 

G.                                    Tenant hereby designates Thomas G. Lim
(Tenant’s Construction Representative”), Telephone No. (650) 649-0115, as its
representative, agent and attorney-in-fact for all matters related to the Tenant
Improvement Work, including but not by way of limitation, for purposes of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant.  The foregoing authorization is
intended to provide assurance to Landlord that it may rely upon the directives
and decision making of the Tenant’s Construction Representative with respect to
the Tenant Improvement Work and is not intended to limit or reduce Landlord’s
right to reasonably rely upon any decisions or directives given by other
officers or representatives of Tenant.  Tenant may amend the designation of its
Tenant’s Construction Representative(s) at any time upon delivery of written
notice to Landlord.

 

II.                                   DISPUTE RESOLUTION

 

A.                                    All claims or disputes between Landlord
and Tenant arising out of, or relating to, this Work Letter shall be decided by
the JAMS/ENDISPUTE (“JAMS”), or its successor, with such arbitration to be held
in Orange County, California, unless the parties mutually agree otherwise. 
Within 10 business days following submission to JAMS, JAMS shall designate three
arbitrators and each party may, within 5 business days thereafter, veto one of
the three persons so designated.  If two different designated arbitrators have
been vetoed, the third arbitrator shall hear and decide the matter. If less than
2 arbitrators are timely vetoed, JAMS shall select a single arbitrator from the
non-vetoed arbitrators originally designated by JAMS, who shall hear and decide
the matter.  Any arbitration pursuant to this section shall be decided within 30
days of submission to JAMS.  The decision of the arbitrator shall be final and
binding on the parties.  All costs associated with the arbitration shall be
awarded to the prevailing party as determined by the arbitrator.

 

B.                                    Notice of the demand for arbitration by
either party to the Work Letter shall be filed in writing with the other party
to the Work Letter and with JAMS and shall be made within a reasonable time
after the dispute has arisen.  The award rendered by the arbitrator shall be
final, and judgment may be entered upon it in accordance with applicable law in
any court having jurisdiction thereof.  Except by written consent of the person
or entity sought to be joined, no arbitration arising out of or relating to this
Work Letter shall include, by consolidation, joinder or in any other manner, any
person or entity not a party to the Work Letter unless (1) such person or entity
is substantially involved in a common question of fact or law, (2) the presence
of such person or entity is required if complete relief is to be accorded in the
arbitration, or (3) the interest or responsibility of such person or entity in
the matter is not insubstantial.

 

C.                                    The agreement herein among the parties to
arbitrate shall be specifically enforceable under prevailing law.  The agreement
to arbitrate hereunder shall apply only to disputes arising out of, or relating
to, this Work Letter, and shall not apply to other matters of dispute under the
Lease except as may be expressly provided in the Lease.

 

X-2

--------------------------------------------------------------------------------


[g44621ki09i001.jpg]

 

SCH-1-1

--------------------------------------------------------------------------------


 

[g44621ki09i002.jpg]

 

SCH-1-2

--------------------------------------------------------------------------------


 

[g44621ki09i003.jpg]

 

SCH-1-3

--------------------------------------------------------------------------------


 

[g44621ki09i004.jpg]

 

SCH-1-4

--------------------------------------------------------------------------------


 

EXHIBIT Y

 

PROJECT DESCRIPTION

 

Jamboree Business Park

 

[g44621ki09i005.jpg]

 

Y-1

--------------------------------------------------------------------------------